Name: Commission Regulation (EEC) No 3046/91 of 17 October 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 7 to 11 October 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 91 Official Journal of the European Communities No L 288/25 COMMISSION REGULATION (EEC) No 3046/91 of 17 October 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 7 to 11 October 1991 interim protective measure only, a percentage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the beef and veal sector intended for Portugal ('), as last amended by Regulation (EEC) No 840/91 (2) set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 7 to 1 1 October 1991 are for a quantity in excess of that set for the fourth quarter for frozen beef and veal ; whereas, as an HAS ADOPTED THIS REGULATION : Article 1 For frozen beef and veal : 1 . applications for STM licences submitted by Portugal between 7 to 11 October 1991 and riotified to the Commission shall be accepted for 62,621 % ; 2. the issuing of STM licences in response to applications submitted by Portugal from 14 October 1991 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 21 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29. 12. 1990, p . 30 . 0 OJ No L 85, 5. 4. 1991 , p. 23 .